DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
A number of the limitations in the claim are written with the conjunction “and/or”.  In these cases, the claims are interpreted using broadest reasonable interpretation, which requires only that “or” be satisfied.  In recitations where a plurality of limitations is recited each including “and/or”, only one of the limitations may be discussed to meet the claimed language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 64 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timmerman et al. (US PG Pub 2005/0000842).
For claim 64:  Tillerman et al. teaches a method for inspecting at least one sheet (see Figs. 2 and 4A) of sheets by way of at least one inspection device 25 (see paragraph 73) in a sheet processing machine, the at least one inspection device 25 ascertaining an actual state of the at least one sheet (see paragraph 73, video capture), the actual state of the at least one sheet being compared to a desired state of the at least one sheet (see paragraph 73, performing automatic control), characterized in that the at least one sheet (02) detected by the inspection device includes at least two multiple-ups (see Fig. 4A, the web 405 which can be a web or a sheet is converted into multiple ups 432) and at least one sheet opening (see Fig. 4A, spaces therebetween), and that the at least one sheet includes at least two multiple-ups (see paragraph 73, to be cut sheets can have been printed), each including at least one print image.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56-63 and 66-73 are rejected under 35 U.S.C. 103 as being unpatentable over Timmerman et al. (US PG Pub 2005/0000842).
For claim 56:  Timmerman et al. teaches a sheet processing machine (see Fig. 2) comprising a shaping device 240 for processing sheets (02), the shaping device (900) including at least one shaping point (see Fig. 2, at the contact between the roller pairs in 240), the sheet processing machine comprising at least one separation device 250, 255, the at least one separation device 250 being configured to remove at least one offcut piece (see Fig. 2, see paragraph 250) from at least one sheet of the sheets, the at least one separation device 250 being arranged downstream from the at least one shaping point 240 (see Fig. 2, see paragraph 121) along a transport path provided for the transport of sheets (see Fig. 2, the transport path being the line upstream of the conveyor and the conveyor as seen in Fig. 2), at least one inspection device 25 being configured to ascertain an actual state of the at least one sheet (see paragraph 73, video die-cut inspection system aiding the operator in inspection of cut quality) of the sheets downstream from the separation device (see paragraph 73, the inspect cut 
However, Timmerman et al. does expressly teach the order of inspection stations can be rearranged, and the monitoring system can be done on-line which would be upstream from the delivery unit in the transport direction, at least one of the inspection stations can be an automated controller system for inspection (see paragraph 73).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inspection device for determining the cut-quality of the sheets to immediately downstream of the separation device and upstream of the delivery unit for the purpose of determining the sheet quality as early as possible.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the video die-cut inspection system to perform automated control of the cut quality for the purpose of reducing the burdens on the operator.
250 and upstream from any further processing device for possibly further processing the at least one sheet in the transport direction (see rearrangement of parts in the modification applicable to claim 56).  The other and/or alternatives are not relied upon.
For claim 58:  Timmerman et al. teaches the sheet processing machine of claim 56 characterized in the desired state of the at least one sheet is determined or configured to be determinable based on a digital reference (see paragraph 73, an automated controller checks with computer data which is a digital reference).  
For claim 59:  Timmerman et al. teaches the sheet processing machine of claim 56 and further teaches that the shaping device 240 is configured to process further sheets of the sheets in at least one shaping process (see Fig. 2, Fig. 4A), the processing machine comprising at least a sheet feeder 210 (see Fig. 2).  The additional limitations of 59 are recited in alternatives which are not relied upon to satisfy the claimed language.
For claim 60:  Timmerman et al. teaches the sheet processing machine of claim 56 wherein a degree of color of at least one print image of the sheet is evaluated (see paragraph 73, checking print quality).
For claim 61:  Timmerman et al. teaches the sheet processing machine of claim 56 wherein the evaluation means are configured to evaluate at least one color register of the at least one print image of the at least one sheet (see paragraph 73, checking print quality).

	For claim 63:  Timmerman et al. as applied to the machine of claim 56 above performs the method of claim 63 in routine operation.
For claim 66:  Tillerman et al. teaches the method of claim 63 and further teaches that  the change in transport path for the sheet of the at least one sheet is controlled by open-loop or closed loop control (see paragraph 73).
For claim 67:  Tillerman et al. teaches the method of claim 63 in the desired state of the at least one sheet is determined or configured to be determinable based on a digital reference (see paragraph 73, an automated controller checks with computer data which is a digital reference).  
For claim 68:  Tillerman et al. teaches the method of claim 63 and further teaches that the inspection device is arranged orthogonally to a transport path of the at least one sheet (see paragraph 73, video monitoring type system).
For claim 69:  Tillerman et al. teaches the method of claim 66 and further teaches that inspection device comprises an evaluation means or is connected to an evaluation means and the change of the path of the at least one sheet is controlled by closed-loop control (see paragraph 73).
For claim 70:  Timmerman et al. teaches the method of claim 63 wherein the evaluation means are configured to evaluate at least one color register of the at least one print image of the at least one sheet (see paragraph 73, checking print quality).
405 which can be a web or a sheet is converted into multiple ups 432) and at least one sheet opening (see Fig. 4A, spaces therebetween), and that the at least one sheet includes at least two multiple-ups (see paragraph 73, to be cut sheets can have been printed), each including at least one print image.
For claim 72:  Timmerman et al. teaches all of the limitations of claim 72  except that each of the at least two multiple-ups (1101) of the at least one sheet (02) includes at least one identical print image.  However, it is well known in the art of printing to produce multiple of the same print image on multiple sections of print sheets (see Fig. 4A, the sheet or web is divided into multiple sheets, provision of the same image at least multiple of the divided portions is well known).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of produce multiple identical images on the multiple-ups of the sheets in Timmerman et al. for the purpose of producing multiple and masses of the printed document for mass distribution.
For claim 73:  Timmerman et al. teaches the method of claim 63 characterized in that the inspection device is arranged immediately following the separation device in the transport direction (see rejection of claim 63, the modification furnishes this arrangement, see Fig. 4A, camera in the modification is provided immediately downstream of the cutting device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.